Case 0:18-cv-60075-BB Document 82 Entered on FLSD Docket 12/26/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-62097-BLOOM/Valle

 MBAGO M. KANIKI,

        Plaintiff,

 v.

 STEVEN M. MARIANO, et al.,

       Defendants.
 ________________________________________/

                               ORDER CONSOLIDATING CASES

        THIS CAUSE is before the Court upon a sua sponte review of the record and the Court’s

 docket. On September 5, 2018, Plaintiff filed the above-captioned case. ECF No. [1]. In this

 case, Plaintiff has filed securities class action on behalf of all purchasers of Patriot National

 common stock who are alleged to have sustained significant losses due to Defendants’ violations

 of the federal securities laws. Given that the allegations and causes of action in this case are the

 same another case previously filed, and that this Court is the presiding judge over each case, the

 Court finds good cause for consolidation of these cases. It is therefore ORDERED AND

 ADJUDGED as follows:

                1. This case, Case No. 18-cv-62097, is consolidated with Case No. 18-cv-60075.

                     The Clerk is instructed to CLOSE Case No. 18-cv-62097 for administrative

                     purposes only.

                2. Pursuant to the Court’s Internal Operating Procedures, all future filings shall

                     be made in the following case only:

                     Aric Mcintire et al. v. Steven M. Mariano et al., Case No. 18-cv-60075.
Case 0:18-cv-60075-BB Document 82 Entered on FLSD Docket 12/26/2018 Page 2 of 2
                                                   Case No. 18-cv-62097-BLOOM/Valle


        DONE AND ORDERED in Miami, Florida this 19th day of December, 2018.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                          2
